DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 2: it is not clear what applicant means by a back draft damper. How it is structurally related to the claimed elements if it is not clear from the claim where a fan (to which it is adjacent) is located.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 20210010876/ WO2019179229A1) [hereinafter Zhao] CN 210803703U hereinafter CN] (with its Prior Art CN205941878U [hereinafter CN2]).
          Zhao discloses in Fig. 1 a dry body temperature calibrator and a  method involves electrically connecting a standard temperature sensor (21) to a temperature control element (16) by sequential connection between a measuring module (41) and a control module (5) to form a closed temperature feedback control loop (compensation loop). Temperature of temperature measuring holes in which the standard temperature sensor is located is accurately controlled. Temperature difference between a probe of a temperature sensor to be calibrated (3) and a probe of the standard temperature sensor respectively placed in the temperature measuring holes are calculated. A temperature field MODEL library (compensation algorithm/ program) applicable to a set of heat equalizing blocks (12) of a dry block temperature calibrator (1) is established to rapidly calculate actual temperature of the temperature sensor to be calibrated and to rapidly calibrate accuracy of the temperature sensor to be calibrated.
For claims 8, 15: as shown in Fig. 1, an insert comprising an external reference temperature sensor (standard) 21 and a temperature sensor to be calibrated 3, an internal temperature sensor 16 in the vicinity of the heating block 12 for controlling heating/ cooling and indicating to the control module 5 the temperature, thus, stability of the dry block.
Although Zhao teaches a control module 5, that, as known in the art, could control the power by using an IC elements, Zhao does not explicitly teach an IC energy monitoring, as stated in claim 1.
CN2 discloses a calibrator and teaches that power monitoring could be an IC is known in the art (see CN205941878U) could be usable with a calibrator. CN2 states: “With high precision, using high precision electric  energy measuring chip/ IC as the internal reference. It greatly simplifies the internal reference of the metering, reaches the light weight of the product, and cost reduction, and a tool of the device transition, at the same time realizes the man-machine dialogue/ user interface beautiful and simple operation”.
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention, to have an IC chip to monitor the power, because such a chip is known in the art by its accuracy, stability and a known manufacturing process.
Claim(s) 5-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 20210010876/ WO2019179229A1) [hereinafter Zhao] CN 210803703U [hereinafter CN] (with its Prior Art CN205941878U [hereinafter CN2]), as applied to claims and further in view of Jeevanandam et al. (U.S. 20120149971) [hereinafter Jeevanandam].
Zhao and CN disclose the device/ method as stated above.
They do not explicitly teach the limitations of claims 5-6, 13.
Using two rolling standard deviation is very well known in statistical determination of a measurement error. See, for example, Jeevanandam et al. (U.S. 20120149971) (claims 2 and 3). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use the particular statistical analysis/ computing, so as to achieve more accurate results of calibrating by using a known method which would also allow the user to minimize the manufacturing costs.
Official Notice is taken with respect to claim 6: having the predetermined time window/ range of three minutes, absent any criticality, is only considered to be the “optimum” time window used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of temperature sensor to be calibrated  and its operating temperature range, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the particular time window, so as to achieve the desired temperature stability, thus, accuracy of temperature measurements within the window, thus, desired accuracy of the calibration.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 20210010876/ WO2019179229A1) [hereinafter Zhao] CN 210803703U hereinafter CN] (with its Prior Art CN205941878U [hereinafter CN2]), as applied to claims and further in view of WO 2019137343A1 [hereinafter WO].
Zhao and CN disclose the device/ method as stated above.
They do not explicitly teach a fan.
WO discloses in Fig. 4 a dry block calibrator having a fan 21 for preventing sensor from overheating (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to add a cooling fan, as taught by CN3, so as to protect the device from overheating and to maintain a desired stable calibrating temperature, as very well known in the art.
Official Notice is taken with respect to claims 3, 4: the particular positioning of the fan,  i.e., on the back of the dry block or in the front of the dry block: it was held that there would be no invention in shifting the  fan disclosed by Prior art to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to reposition the fan, depending on the construction of the dry block, so as to properly cool/ heat the dry block as the desired stable calibration temperature, as very well known in the art.
Claim(s) 3, 4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 20210010876/ WO2019179229A1) [hereinafter Zhao] CN 210803703U hereinafter CN] (with its Prior Art CN205941878U [hereinafter CN2]), as applied to claims and further in view of CN 110017913A [hereinafter CN3].
Zhao and CN disclose the device/ method as stated above.
They do not explicitly teach a fan, and the limitations of claims 3, 4, 10, 11.
           CN3 discloses a dry block calibrator/ furnace having a fan 13 placed under the furnace core 11 (Abstract). CN3 teaches a low-temperature body temperature meter, comprising a furnace body (1) and a control plate assembly (2) and the furnace body (1) can be disassembled separately, the system board assembly (3); measuring plate assembly (4) and a shell composed of upper shell component (6) and the lower shell module (5), a furnace body (1) is the low temperature furnace body, furnace body (1) and a control plate assembly (2) and fixed, the furnace body (1) and a control plate assembly (2) are fixed on the lower shell assembly of the base (5); measuring plate assembly (4) is fixed on the front side of the control panel component (2), the upper part of the measuring plate assembly (4) and a control plate assembly (2) is installed the system board assembly (3), a measuring plate assembly (4) is provided with a front panel (41); system board assembly (3) is provided with a touch screen panel/ user interface (31), the sealed space of front panel (41), touch screen panel (31) and the shell to form the furnace body (1), control plate component (2) and a system board assembly (3) and a measuring plate assembly (4) are packaged to be a whole. The low temperature body temperature checking, the system board assembly (3), a measuring plate assembly (4) and the furnace body (1) of the refrigerating sheet (11-4), a cooling fan (13), a sensor unit (11-5) are electrically connected to the control board component (2), and performs data interaction with the control board component (2).
For claim 11: It is considered that indicating the temperature, the device would be able to indicate (constantly) the stability of the temperature.
CN3 teaches an over-temperature alarming sensor. 
For claim 10: It is considered that, by using the touch screen after receiving an alarm, the user would be able to remove the alarm by controlling the temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to add a cooling fan, as taught by CN3, so as to protect the device from overheating and to maintain a desired stable calibrating temperature, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have a user interface/ screen, so as to allow the operator to select the desired calibration temperature and to operate the control in order to maintain the desired calibrating temperature, in order to achieve more accurate results of calibration.
Official Notice is taken with respect to claims 3, 4: the particular positioning of the fan,  i.e., on the back of the dry block or in the front of the dry block: it was held that there would be no invention in shifting the  fan disclosed by Prior art to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to reposition the fan, depending on the construction of the dry block, so as to properly cool/ heat the dry block as the desired stable calibration temperature, as very well known in the art.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 20210010876/ WO2019179229A1) [hereinafter Zhao] CN 210803703U hereinafter CN] (with its Prior Art CN205941878U [hereinafter CN2]), as applied to claims and further in view of Riho (U.S. 8483986).
Zhao and CN disclose the device/ method as stated above.
They do not explicitly teach the limitations of claim 9. 
Riho teaches to indicate a periodic start calibrating signal issues by an internal timer (thus, readiness for calibration/ thus, stable calibration temperature, as known in the art). The beeper signals are very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a feature to indicate start of calibration when the device is ready, thus, temperature is stable, so as to achieve more accurate results of calibration.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 20210010876/ WO2019179229A1) [hereinafter Zhao] CN 210803703U hereinafter CN] (with its Prior Art CN205941878U [hereinafter CN2]), as applied to claims and further in view of Weber et al. (U.S. 9341131) [hereinafter Weber].
Zhao and CN disclose the device/ method as stated above.
They do not explicitly teach the limitations of claim 9.
Weber discloses a device and teaches that calibrating signal goes to routine 400 as soon as the sensor started (thus, readiness for calibration/ thus, stable calibration temperature, as known in the art). The beeper signals are very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a feature to indicate start of calibration when the device is ready, thus, temperature is stable, so as to achieve more accurate results of calibration.
Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 20210010876/ WO2019179229A1) [hereinafter Zhao] CN 210803703U hereinafter CN] (with its Prior Art CN205941878U [hereinafter CN2]), as applied to claims and further in view of CN 202614241U [hereinafter CN4].
Zhao and CN disclose the device/ method as stated above.
Although it is very well known in the art that improper positioning of the apparatus would affect the accuracy of measurement/ calibration, they do not explicitly teach the limitations of claims 7, 14.
CN 4 discloses an inclination angle (positional stability/ upright position) sensor calibration device, wherein comprises a calibration platform and a control system, wherein the calibration platform comprises from bottom to top in turn is provided with supporting device which are connected with each other, a damping device and a levelling device, a driving device, a test platform and a reference sensor, the rotate speed of the driving device and the reference sensor are respectively connected with the control system.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a feature that would monitor the inclination/ positional stability of the device, so as to monitor the device from inadvertent fall or inclination that would affect the accuracy of temperature measurement and calibration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claim 2 due to the reasons stated above. See 112 rejections.
Arroyo (U.S. 20150323806) discloses in Fig. 5 an upright device and teaches to use an accelerometer to monitor the device from inadvertent fall or inclination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855       

November 18, 2022